Exhibit 10 (d)
CAMPBELL SOUP COMPANY
SEVERANCE PAY PLAN FOR SALARIED EMPLOYEES
(as amended and restated effective January 1, 2009)
     Campbell Soup Company (the “Company”) established the Campbell Soup Company
Severance Pay Plan for Salaried Employees (the “Plan”) primarily to assist
former U.S. Salaried Employees while seeking other employment. In 1995, the
Company also established the Campbell Soup Company Supplemental Severance Pay
Plan for Exempt Salaried Employees (the “Supplemental Severance Plan”) to assist
former U.S. exempt Salaried Employees at salary level 42 and above for the same
purpose. Effective January 1, 2006, both the Plan and the Supplemental Severance
Plan were restated in response to legislative changes.
     This amendment and restatement combines the Plan and the Supplemental
Severance Plan into one plan. The merged plan shall continue to be called the
Campbell Soup Company Severance Pay Plan for Salaried Employees. The Plan is
intended to and will be administered as an employee welfare benefit plan as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended. The amended and restated Plan shall be effective January 1, 2009.

I.   PURPOSE

  1.1   The purpose of the Campbell Soup Company Severance Pay Plan for Salaried
Employees (the “Plan”) is to set forth the terms and circumstances under which
U.S. Salaried Employees of the Company whose employment is terminated may be
eligible for severance benefits.         This Plan supersedes and replaces all
prior policies or plans for Salaried Employees regarding severance benefits,
except for severance policies, plans or agreements that are effective in the
event of a change in control of the Company.

II.   DEFINITIONS

  2.1   “Code” means Internal Revenue Code of 1986, as amended from time to
time.     2.2   “Company” means Campbell Soup Company and all wholly-owned U.S.
subsidiaries and affiliates, unless the Chief Executive Officer of Campbell Soup
Company has excluded such subsidiary or affiliate from participating in the
Plan.     2.3   “Compensation Limit” means the indexed compensation limit set
forth in section 401(a)(17) of the Internal Revenue Code, which for calendar
year

1



--------------------------------------------------------------------------------



 



      2009 is $245,000.

  2.4   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.     2.5   “Plan” means the Campbell Soup Company Severance Pay Plan for
Salaried Employees, as amended and restated, effective January 1, 2009.     2.6
  “Plan Administrator” means the chief Human Resources executive of Campbell
Soup Company.     2.7   “Salaried Employee” means an individual (a) who is
employed by the Company, (b) in a regular salaried full-time or part-time
position regularly scheduled to work 20 hours or more per week, and (c) who
receives a regular and stated compensation other than a pension, retainer or
fees for consulting services rendered. Where the terms exempt Salaried Employee
or non-exempt Salaried Employee are used, “exempt” and “non-exempt” shall have
the same meaning as defined under the Fair Labor Standards Act of 1938, as
amended.         Salaried Employee shall not include an employee who is
classified as a temporary employee, or who is paid on an hourly basis, or who is
a member of a bargaining unit, or whose employment by the Company is covered by
a written employment contract. In addition, Salaried Employee shall not include
individuals who are contract employees or who are retained as independent
contractors, or persons who the Company does not consider to be employees or
other similarly situated individuals regardless of whether the individual is a
common law employee of the Company. Notwithstanding anything herein to the
contrary, the term “Salaried Employee” shall not include any person who is not
so recorded on the payroll records of the Company, including any such person who
is subsequently reclassified by a court of law or a regulatory body as a common
law employee of such Company.     2.8   “Termination Date” means the last day of
active employment, which is the date normally at the end of the notice period,
if any.     2.9   “Weekly Salary Rate” means the Salaried Employee’s annual base
salary at the time of termination, excluding overtime pay, bonus or incentive
payments, or other allowances, divided by 52 weeks.     2.10   “Years of
Service” means the total number of years of continuous employment rendered as a
regular employee of the Company and all its wholly-owned subsidiaries and
affiliates since the employee’s most recent date of hire. Years of Service shall
be full years; in the final year of

2



--------------------------------------------------------------------------------



 



      employment, service of six full months or more will be counted as one
year.

      In addition to service with the Company, continuous years of employment
with an enterprise, the assets or stock of which is acquired by the Company,
shall be counted as years of service with the Company, unless Campbell Soup
Company excludes such prior service with the acquired enterprise.

III.   ELIGIBILITY FOR SEVERANCE PAY

  3.1   Eligible Terminations.

  (a)   General. A Salaried Employee whose separation from employment by the
Company due to one of the following events shall be eligible for severance pay:
(1) economic or organizational changes resulting in job elimination or
consolidation or (2) reduction in work force; provided in all instances such
Salaried Employee executes a release of claims as set forth in Article VI
herein.     (b)   Specific Events. If any part, unit or function of the Company
is divested, outsourced, closed, or relocated to a different geographical area,
the determination of which shall be within the Company’s sole discretion,
Salaried Employees working in such part, unit or function of the Company who are
terminated by the Company as a direct result of the divestiture, outsourcing,
closing or relocation shall be eligible for severance pay; provided such
Salaried Employee executes a release of claims as set forth in Article VI
herein. Eligibility for severance pay will be forfeited if a Salaried Employee
resigns voluntarily prior to the termination date selected by the Company.    
(c)   Exceptions. Notwithstanding anything in the Plan to the contrary, a
Salaried Employee who experiences an otherwise eligible termination will not be
provided with severance pay if such Salaried Employee: (1) continues employment
with or is hired by the buyer, the Company or the third party outsourcing firm
in accordance with the terms of the applicable purchase and sales agreement, in
the case of a buyer, or the terms of the applicable outsourcing contract, in the
case of a third party outsourcing firm; or (2) is offered, but elects not to
accept, a position of employment with the buyer, the Company or the third party
outsourcing firm, in the same geographical area at the same or substantially
equivalent salary level (the determination of which shall be in the Company’s
sole discretion), except as the Company

3



--------------------------------------------------------------------------------



 



      may determine otherwise.

      In addition, a Salaried Employee whose resignation is requested, or who is
terminated by the Company for unsatisfactory job performance or other reasons as
determined by the Company, shall not be eligible for severance pay under the
Plan, except as the Company in its sole discretion may determine otherwise.    
    Notwithstanding anything herein to the contrary, a Salaried Employee who is
terminated from his/her position through Company-initiated action shall not be
eligible to receive severance pay under the Plan if the Salaried Employee
refuses to accept another position of employment with the Company in the same
geographical area at or above such Salaried Employee’s current salary, except as
the Company may determine otherwise.

  3.2   Ineligible Terminations. In addition to the foregoing, Salaried
Employees whose separation from employment is due to one of the following events
shall not be eligible for severance pay under the Plan: (a) resignation; (b)
retirement; (c) termination for cause, as determined by the Company in its sole
discretion; (d) violation of a Company policy which provides that violation may
result in disciplinary action including termination; (e) death; (f) disability;
(g) failure to return at the end of an approved leave of absence (including
medical leave of absence); (h) job abandonment; (i) termination as a result of
causes beyond the control of the Company; or (j) a change in ownership of an
entity, facility, or business unit of the Company or a change in control of the
Company.

IV.   NOTICE OF TERMINATION/NOTICE PAY

  4.1   Eligible non-exempt Salaried Employees shall receive two weeks’ notice
prior to termination. Eligible exempt Salaried Employees basis shall receive
four weeks’ notice prior to termination. In either case, eligible Salaried
Employees may, at the Company’s option, receive payment in lieu of notice.
Severance payments shall be in addition to such notice or payments made in lieu
of notice.

V.   SEVERANCE FORMULA

  5.1   Calculation of Payments. All severance payments shall be calculated
based upon the Salaried Employee’s Weekly Salary Rate.

  (a)   Non-Exempt Salaried Employee. Severance payments for an eligible
non-exempt Salaried Employee shall be calculated as follows: severance pay of
two weeks’ pay, plus one week of pay for each Year of Service through fifteen
Years of Service, and

4



--------------------------------------------------------------------------------



 



      two weeks of pay for each Year of Service in excess of fifteen Years of
Service; provided, however, that no non-exempt Salaried Employee shall receive
more than 52 weeks of severance pay regardless of the number of his or her Years
of Service.     (b)   Exempt Salaried Employee. Severance payments for an
eligible exempt Salaried Employee shall be determined on the basis of the
Salaried Employee’s grade level on the date of employment termination as set
forth below; provided, however, that no exempt Salaried Employee shall receive
more than the maximum total amount of severance pay applicable to his or her
grade level regardless of the number of his or her Years of Service.

          Grade Level   Severance Formula   Maximum Total
10-28
  4 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  52 weeks
 
       
30-34
  8 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  52 weeks
 
       
36-40
  16 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  52 weeks
 
       
42-48
  52 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  18 months
 
       
50 and above
  24 months   24 months

VI.   RELEASE OF CLAIMS

  6.1   In order to receive severance pay or other benefits under the Plan,
Salaried Employees who experience an eligible termination and become eligible
for severance pay must execute a Severance Agreement and General Release
satisfactory to the Company.

5



--------------------------------------------------------------------------------



 



VII.   TIMING OF SEVERANCE PAY AND OTHER BENEFITS

  7.1   Timing and Form of Payments.

(a) Severance. Severance payments shall begin only after a Salaried Employee’s
eligible termination and timely execution of a Severance Agreement and General
Release and after payment of accrued vacation pay as described in Section 7.2(b)
below. Severance pay (plus any accrued vacation payments described in
Section 7.2(b)) shall be paid in installments on regular payroll dates except
that the amount of these installments shall not exceed an amount equal to twice
the Compensation Limit within the first six months of the severance pay period.
In the event that the severance pay plus any accrued vacation payments equal
twice the Compensation Limit in the first six months of payments after the
Termination Date, severance payments shall cease. It is intended that these
payments will be considered separation pay exempt from Code section 409A as
described in Treas. Reg. §1.409A-1(b)(9)(iii).
(b) Covered Severance. Covered severance shall be paid in installments equal to
the Weekly Salary Rate on the Salaried Employee’s regular payroll dates
commencing at the end of eight (8) months following his or her Termination Date.
Any difference between the severance amount due under the formula in Section
5.1(b) and the actual severance payments made above under Section 7.1(a) during
the six-month period after the Termination Date, due to the imposition of the
payment limit, shall be paid in a lump sum at the end of the eighth month minus
any missed contributions for benefit coverages. These covered severance payments
shall be treated as installment payments for purposes of Code section 409A.

  7.2   Other Benefits.

  (a)   Ongoing Benefits.

  (1)   Pension Plan. Eligibility for pension benefits when a Salaried Employee
begins to receive severance payments shall not preclude eligibility for
severance payments nor may one be offset against the other.     (2)   Savings
and Thrift Plans. Former Salaried Employees shall not be able to make
contributions to the Savings Plan or any similar Company-sponsored qualified
savings plan nor be eligible for matching contributions after their Termination
Date.

6



--------------------------------------------------------------------------------



 



  (3)   Medical and Life Insurance. Participation in the Campbell Soup Company
group life insurance and medical plans will continue until the end of the
severance payment period or until the recipient is eligible for benefit coverage
from another employer, whichever occurs first. Deductions for continuing Company
benefits will be made from the severance payments. The recipient shall be deemed
to be an employee solely for the limited purpose of participation in the
above-named benefit plans.

  (b)   Terminated Benefits. A Salaried Employee’s eligibility for and
participation in Campbell Soup Company’s short-term and long-term disability
plans, dental benefits, salary continuation plan, business travel and accident
insurance, supplemental accident insurance, and all other benefit programs cease
according to the terms of the respective plans. The coordination of severance
payments with benefits provided by an applicable short-term or long-term
disability plan will be in accordance with the terms of such plans.
Participation in future Campbell Soup Company stock option awards, restricted
stock grants and any other Campbell Soup Company-sponsored long-term incentive
programs shall cease upon termination of employment. The vesting of any awards
granted prior to a Salaried Employee’s termination shall be subject to the terms
and conditions of the applicable the long-term incentive program under which
such award was issued.         Subject to applicable state wage laws, vacation
pay due at the time of termination shall be paid in installment payments on
regular payroll dates, which shall be paid prior to severance payments.

VIII.   REHIRING

  8.1   Rehire During Severance Pay Period. If a terminated Salaried Employee is
rehired by the Company during the period in which severance payments are being
made, severance payments shall cease.     8.2   Rehire After Severance Pay
Period. If a terminated Salaried Employee is rehired by the Company after the
receipt of all severance payments due under the Plan, no repayment of previously
paid severance shall be required.     8.3   Effect of Rehire Upon Future
Severance Payments. Years of Service shall not be counted twice in the career of
any Salaried Employee for Plan purposes if a terminated Salaried Employee is
rehired by the Company after the receipt of all severance payments due under the
Plan. Thus, if a

7



--------------------------------------------------------------------------------



 



      Salaried Employee is rehired after receiving all severance payments due
under the Plan or a predecessor plan or policy, Years of Service shall be
counted from such Salaried Employee’s most recent date of rehire for the
purposes of calculating severance pay in the event of a subsequent eligible
termination of such Salaried Employee. If, however, a Salaried Employee is
rehired during his or her severance pay period prior to the payment of all
severance payments due under the Plan, all of his or her Years of Service shall
be restored to such rehired Salaried Employee for the purposes of calculating
future severance pay, if otherwise eligible under the terms of the Plan.

IX.   ADMINISTRATION

  9.1   Plan Administrator. The Plan Administrator has full and exclusive
authority to construe, interpret, and administer, in his or her sole discretion,
any and all provisions of the Plan. The Plan Administrator has full and
exclusive authority to consider and decide, in his or her sole discretion, all
questions (of fact or otherwise) in connection with the administration of the
Plan and any claim arising under the Plan. Decisions or actions of the Plan
Administrator with regard to the Plan are conclusive and binding. The Plan
Administrator may maintain such procedures and records as he or she deems
necessary or appropriate. The Plan Administrator may delegate his or her powers.
    9.2   Claims Procedure. Generally, Salaried Employees need not file a claim
to receive benefits under the Plan.

  (a)   Denial of Claim. If, however, severance benefits are denied, a written
notice will be furnished to the claimant within 90 days of the date on which the
claim is received by the Plan Administrator or his or her delegate, to the
extent review authority has been delegated. If special circumstances require a
longer period, the claimant will be notified in writing, prior to the expiration
of the 90-day period, of the reasons for an extension of time; provided,
however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.     (b)   Reasons for the Denial. A
denial or partial denial of a claim will be dated and will clearly set forth:

  (1)   the specific reason or reasons for the denial;     (2)   specific
reference to pertinent Plan provisions on which the denial is based;     (3)   a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation

8



--------------------------------------------------------------------------------



 



      of why such material or information is necessary; and     (4)   an
explanation of the procedure for review of the denied or partially denied claim
set forth below, including the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

  (c)   Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Plan Administrator for a full and fair review of the
denied claim by filing a written notice of appeal with the Plan Administrator
within 60 days of the receipt by the claimant of written notice of the denial of
the claim. A claimant or the claimant’s authorized representative will have,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.  
      If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

  (d)   Decision Upon Review. The Plan Administrator will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:

  (1)   the specific reason or reasons for the adverse determination;     (2)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (3)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

9



--------------------------------------------------------------------------------



 



  (4)   a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

      A decision will be rendered no more than 60 days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional 60 days if the Plan Administrator determines that
special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

  9.3   Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section 9.3 shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section 9.3. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.     9.4   Limitations Period. Any suit or legal action
initiated by a claimant under the Plan must be brought by the claimant no later
than one year following a final decision on the claim for benefits by the Plan
Administrator. The one-year limitation on suits for benefits will apply in any
forum where a claimant initiates such suit or legal action.

X.   AMENDMENT AND TERMINATION

  10.1   The Chief Executive Officer of Campbell Soup Company reserves the right
to amend, modify, suspend, or terminate the Plan in any respect, at any time,
and without notice. Such amendment may include, without limitation,
discontinuing payments to Salaried Employees. The Chief Executive Officer of
Campbell Soup Company may delegate his or her authority to make certain
amendments to the Plan to the chief Human Resources executive of Campbell Soup
Company; however, such amendment authority shall be limited to amendments that
do not increase the benefits available under the Plan, unless otherwise required
by law, or substantially change the form of benefits provided under the Plan.

10



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, no amendment shall have the effect of
modifying or reducing severance payments that have commenced to former Salaried
Employees who have been terminated before the adoption of such amendment.

XI.   GENERAL PROVISIONS

  11.1   Participant’s Rights Unsecured and Unfunded. The Plan at all times will
be entirely unfunded. No assets of the Company will be segregated or earmarked
to represent the liability for benefits under the Plan. The right of a Salaried
Employee to receive a payment under the Plan will be an unsecured claim against
the general assets of the Company. All payments under the Plan will be made from
the general assets of the Company. Notwithstanding anything in this Plan, no
Salaried Employee, or any other person, may acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Company.     11.2  
No Enlargement of Employee Rights. Neither the establishment of the Plan nor any
action of the Company or any other person or entity may be held or construed to
confer upon any person any legal right to continue employment with the Company.
In this regard, the Company expressly reserves the right to discharge any
Salaried Employee, at any time, for any reason, in its sole discretion and
judgment.     11.3   Non-Alienation. Except as set forth in Section 7.2(a)(3) of
the Plan, no interest of any person or entity in, or right to receive a benefit
or distribution under, the Plan may be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind. Nor may such interest to receive a distribution be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.    
    Notwithstanding the foregoing, the Company shall have the unrestricted right
and power to set off against, or recover out of any severance payments, any
amounts owed or which become owed, to the Company by the Salaried Employee to
the extent permitted by law.     11.4   Applicable Law. The Plan will be
construed and administered in accordance with the provisions of ERISA. To the
extent ERISA does not apply, the Plan will be construed and administered in
accordance with New Jersey law without regard to conflict of laws.     11.5  
Taxes. The Company will withhold from any payments made pursuant to

11



--------------------------------------------------------------------------------



 



      the Plan such amounts as may be required by federal, state, or local law,
as applicable.

  11.6   Drafting Errors. If, due to errors in drafting, any Plan provision does
not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined solely by Campbell
Soup Company, the provision will be considered ambiguous and will be interpreted
by Campbell Soup Company in a fashion consistent with its intent, as determined
solely by Campbell Soup Company. The Chief Executive Officer of Campbell Soup
Company or his or her delegate may amend the Plan retroactively to cure any such
ambiguity.     11.7   Excess Payments. If the Weekly Salary Rate, Years of
Service, or any other relevant fact relating to the determination of the Plan
benefit is found to have been misstated or mistaken for any reason (fact or
law), the Plan benefit payable will be the Plan benefit that would have been
provided on the basis of the correct information. Any excess payments due to
such misstatement or mistake will be refunded to the Company or withheld by the
Company from any further amounts otherwise payable under the Plan.     11.8  
Impact on Other Benefits. Amounts paid under the Plan will not be included in a
Salaried Employee’s compensation for purposes of calculating benefits under any
other plan, program, or arrangement sponsored by the Company, unless such plan,
program, or arrangement expressly provides that amounts paid under the Plan will
be included.     11.9   Usage of Terms and Headings. Words in the masculine
gender include the feminine, and vice versa, unless qualified by the context.
Words used in the singular include the plural, and vice versa, unless qualified
by the context. Any headings are included for ease of reference only, and are
not to be construed to alter the terms of the Plan.

12



--------------------------------------------------------------------------------



 



  11.10   Effective Date. The Plan is effective on January 1, 2009.

          IN WITNESS WHEREOF, this instrument has been executed on December 18,
2008.

            Campbell Soup Company
      By:   /s/ Nancy A. Reardon         Nancy A. Reardon        Senior Vice
President -- Chief Human Resources
and Communications Officer     

ATTEST:

          By:   /s/ John J. Furey         Corporate Secretary               

13